DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response (amendments, arguments, declaration) are acknowledged.  Claims 1,6-7,9-10,15-16,18-19 and 21-23 are now pending after amendment.
Any rejections no longer of record have been overcome by amendment.
The examiner is open to interview to advance prosecution on the merits.

Election/Restrictions – Species, Withdrawn, Claims Now Amended Thereto
Applicant’s election without traverse of the species peptide SEQ ID NO:  12 (full length FSP25) and cardiovascular condition species of “ischemic heart disease” in the reply filed on 12/9/21 is acknowledged.
	
Background – Previously Noted
Specification para [0092] provides the underpinnings of the instantly elected invention of using FSP27 (SEQ ID NO: 12) for treating the elected cardiovascular disorder of ischemic heart disease.  However, this is the extent of specificities, as the actual phrase “ischemic heart disease” is only to be found in the originally filed claims with no further details within the specification as filed.
[0092] It is also now shown herein that FSP 27 is abundantly expressed in vascular endothelial cells in intracellular network formations completely different than in adipocytes, and is down-regulated particularly in association with visceral obesity. It is now believed that perturbations in FSP27 promote conditions that elevate FFAs which are implicated in insulin resistance and endothelial dysfunction. While lipid storage or breakdown is generally not viewed as a primary function of vascular endothelial cells, it is now believed that FSP27 governs cellular responses by mechanisms beyond regulation of lipid metabolism, such as by modulating signal transduction or functioning as a chaperone co-receptor for other proteins. While no[t] wishing to be bound by theory, it is also now believed that FSP27 serves as a critical regulator of arteriolar vasodilator capacity and angiogenesis which are pivotal in mechanisms of atherosclerosis and ischemic cardiovascular disease.

	As recited in para [0092] of Chun et al. (U.S. Patent Publication No. 20030092116):  FSP27 is an adipocyte specific protein that belongs to the DFF-45/ICAD family. FSP27 is associated with terminal differentiation of fat cells and its expression is regulated by the tumor necrosis pathway. See, for example, Danesch et al. (1992) J. Biol. Chem 267:7185-7193 and Williams et al. (1992) Mol Endocrinol 6:1135-1141.

Claim Rejections - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,6-7,9-10,15-16,18-19 and 21-23– now amended to the elected species peptide SEQ ID NO:  12 (full length FSP25) and cardiovascular condition species of “ischemic heart disease” - is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hillman (U.S. Patent Publication No. 2003012113) in view of Grahn (“Fat-specific Protein 27 (FSP27) Interacts with Adipose Triglyceride Lipase (ATGL) to Regulate Lipolysis and Insulin Sensitivity in Human Adipocytes” The Journal of Biological Chemistry. 13 March 2014: Vol. 289. No. 17: pages 12029-12039) and Kiyazaki et al. (U.S. Patent Publication No. 20130115220).
Regarding instant claims 1-5 and 7-20, Hillman discloses, in a longer list of options, a method for inhibiting cardiovascular disease in a subject (method of inhibiting diseases associated with apoptosis in the heart of a subject; paragraph [0120]), comprising, administering a medicament or a pharmaceutically acceptable composition thereof, in an amount to treat cardiovascular disease (method of inhibiting diseases associated with apoptosis in the heart of a subject by administering an HAPOP-2 peptide sharing 100% identity with FSP-27 or a fragment represented by SEQ ID NO: 3; paragraphs [0013], [0020], [0023], [0120]; claim 1). 
Regarding instant claim 6 and the administration of an additional therapeutic agent, Hillman teaches such in para [0145].
Regarding instant claims 21-23, Hillman teach that standard nucleic acid encoding technology of e.g. FSP27 to produce the polypeptide, if desired.
Hillman does not explicitly disclose FSP27 medicament for treating cardiovascular disease. 

Grahn fills this gap by disclosing FSP27 medicament for treating cardiovascular disease (FSP27 120-220 protected human adipocytes against FFA-induced insulin resistance; page 12035, column 2, paragraph 2). 
Grahn does not expressly disclose treatment of the elected cardiovascular disease “ischemic heart disease”.

Miyazaki fills this gap by teaching that the administration of an AIM inhibitor (claim 1) to treat metabolic syndrome related disorders downstream including ischemic heart disease (claim 19), where the AIM inhibitor works by increasing FSP27 levels which are reduced with the increased presence of AIM and thereby increasing the risks of cardiovascular disease when FSP27 levels drop (see e.g. para’s 307, 339, 340, and 352).   Thus, administering an AIM inhibitor increases FSP27 levels and treats and/or reduces the risk of ischemic heart disease.

Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of Hillman, by including FSP27 medicament, as disclosed by Grahn, for providing the advantage of increasing the FSP27 in a cell, and incorporating such into therapy for ischemic heart disease based on the nexus provided by Miyazaki between administering inhibitors to maintain strong levels of FSP27 and reduced risk of cardiovascular disease, including ischemic heart disease.  
Response to Amendments, Declaration, Arguments
	Applicant’s amendments, arguments, and declaration have been fully considered but are not yet found persuasive for the reasons of record over the prior art combination applied.
Applicant’s amendments to the elected species, for which the prior art combination was applied, is acknowledged but do not change the rationale for the combination applied.
Applicant’s filing of the declaration is acknowledged, and addressed in line with the arguments below, which rely thereon.
Applicant’s arguments are acknowledged and addressed under the following four grounds thereto:
First, in response to applicant's primary argument that the prior art did not appreciate that FSP27 (SEQ ID NO: 12) could be used to treat ischemic heart disease, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Third, in response to applicant's further arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Fourth, and lastly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Thus, the prior art combination is maintained as rendering the instantly elected and now claimed invention prima facie obvious for the rationale and reasons of record.

Prior Art Made of Record But Not Relied Upon – Previously Noted
	Applicant’s earlier works below are acknowledged (and still pending under examination) and while also directed to the elected FSP27, such are not found to teach or suggest use of such for the elected cardiovascular disease “ischemic heart disease”:
	Kopchik et al. (U.S. Patent Publication No. 20200222502);
Puri et al. (U.S. Patent Publication No. 20200179483).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654